 

Exhibit 10.1

 



RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

CISION LTD. 2017 OMNIBUS INCENTIVE PLAN

 

*  *  *  *  *

 

Participant:    

 

Grant Date:    

 

Number of Restricted Stock Units Granted:    

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Cision Ltd., an
exempted company incorporated in the Cayman Islands with limited liability (the
“Company”), and the Participant specified above, pursuant to the Cision Ltd.
2017 Omnibus Incentive Plan, as in effect and as amended from time to time (the
“Plan”), which is administered by the Committee; and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1. Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Except as provided otherwise herein, any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto in the Plan. The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content. In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall control.

 

2. Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.

 



 1 

 

 

3. Vesting.

 

(a) Vesting. Fifty percent (50%) of the RSUs shall vest on the applicable
vesting date set forth in the schedule set forth in Section 3(a)(i) if as of
each such Vesting Date the Participant is still employed by the Company and/or
its Subsidiaries (as applicable) (the “Time Vesting RSUs”). Twenty-five percent
(25%) of the RSUs will be subject to the following performance conditions
relating to the achievement of Revenue (the “Revenue RSUs”). Twenty-five percent
(25%) of the RSUs will be subject to the following performance conditions
relating to EBITDA (the “EBTIDA RSUs”). The Revenue RSUs and EBITDA RSUs will
vest as of December 31, 2018, subject to the achievement of performance targets
set forth in Sections 3(a)(ii) and 3(a)(iii) below, as determined from the
Company’s consolidated financial statements, as approved by the Board in its
sole discretion, and provided that the Participant has not incurred a
Termination on the date the Target Revenue and Target EBITDA is determined. All
vesting of the Revenue RSUs and EBITDA RSUs shall cease immediately upon a
Termination. There shall be no partial vesting pursuant to this Section 3 for
the uncompleted vesting year in which a Termination occurs.

 

(i)  Time Vesting RSUs. Subject to the terms of the Plan and the provisions of
Section 3(b) and Section 3(c) hereof, the Time Vesting RSUs shall vest and
become exercisable as follows, provided that the Participant has not incurred a
Termination prior to each such vesting date:

 

Vesting Date Percentage of RSUs     [_] [_]%     [_] [_]%     [_] [_]%     [_]
[_]%

 

 

(ii)  Revenue RSUs. The Revenue RSUs will performance vest upon Revenue for
2018, as determined by the Board, equaling or exceeding the $256,000,000 (the
“Target Revenue”). If Revenue, as determined by the Board, for 2018 does not
equal or exceed the applicable Target Revenue, then all Revenue RSUs shall be
forfeited. For the purposes of this Agreement [“Revenue” shall mean total
earnings generated by Company as determined (A) to the extent GAAP applies, on a
consolidated basis in accordance with GAAP consistently applied, as so
determined by the Board in good faith, and (B) if GAAP does not apply, in a
manner consistent with accounting practices determined in the sole discretion of
the Board. The calculation of Revenue as determined by the Board in good faith
shall be final and binding on all parties hereunder.]1

 

 

1Note to KE Corporate: Please confirm with client the definition is acceptable.

 



 2 

 

 

(iii)  EBITDA RSUs. The EBITDA RSUs will performance vest upon EBITDA for 2018,
as determined by the Board, equaling or exceeding $734,000,000 (the “Target
EBITDA”). If EBITDA, as determined by the Board, for 2018 does not equal or
exceed the applicable Target EBITDA, then all EBITDA RSUs shall be forfeited.
[For the purposes of this Agreement “EBTIDA” shall mean the earnings of the
Company, before the deduction of interest, income taxes, depreciation, and
amortization, in each case determined on a consolidated basis in accordance with
GAAP consistently applied. The calculation of EBITDA as determined by the Board
in good faith shall be final and binding on all parties hereunder.]2

 

(iv)  Adjustments. The Target EBITDA or Target Revenue, as applicable, may be
adjusted at the sole discretion of the Board to reflect any acquisition or
disposition of the capital stock or assets of another Person by the Company
and/or its Subsidiaries and other extraordinary and/or non-recurring events.

 

(b) Committee Discretion to Accelerate Vesting. The Committee may, in its sole
discretion, accelerate vesting of the RSUs at any time and for any reason.

 

(c) Forfeiture. Subject to the terms of this Section 3, all unvested RSUs shall
be immediately forfeited upon the Participant’s Termination for any reason.

 

4. Delivery of Shares.

 

(a) General. Subject to the provisions of Section 4(b) hereof, within thirty
(30) days following the vesting of the RSUs, the Participant shall receive the
number of shares of Common Stock that correspond to the number of RSUs that have
become vested on the applicable vesting date, less any shares withheld by the
Company pursuant to Section 8 hereof.

 

(b) Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.

 

5. Dividends; Rights as Stockholder. Cash dividends on the number of shares of
Common Stock issuable hereunder shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such cash dividends shall not be deemed to be
reinvested in shares of Common Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Common Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof. Stock dividends on shares of Common Stock shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each RSU granted to the Participant, provided that such stock dividends shall be
paid in shares of Common Stock at the same time that the shares of Common Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof. Except as otherwise provided herein, the Participant shall
have no rights as a stockholder with respect to any shares of Common Stock
covered by any RSU unless and until the Participant has become the holder of
record of such shares.

  

 

2Note to KE Corporate: Please confirm with client the definition is acceptable.

 



 3 

 



 

6. Non-Transferability; Lock-Up. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein.
Pursuant to Section 14.19 of the Plan, if requested by the Company or the Lead
Underwriter, the Participant hereby agrees not to sell, contract to sell, grant
any option to purchase, transfer the economic risk of ownership in, make any
short sale of, pledge or otherwise transfer or dispose of, any interest in any
Common Stock or any securities convertible into, derivative of, or exchangeable
or exercisable for, or any other rights to purchase or acquire Common Stock
(except Common Stock included in such public offering or acquired on the public
market after such offering) during the Lock-Up Period. The Participant further
agrees to sign such documents as may be requested by the Lead Underwriter to
effect the foregoing and agrees that the Company may impose stop-transfer
instructions with respect to Common Stock acquired pursuant to any of the
Participant’s Awards until the end of such Lock-Up Period. The restrictions set
forth in this Section 6 may be noted in the stock ledger of the Company.

 

7. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

 

8. Withholding of Tax. The Participant agrees and acknowledges that the Company
and/or its Subsidiaries shall have the power and the right to deduct or
withhold, or require the Participant to remit to the Company and/or its
Subsidiaries, an amount sufficient to satisfy any federal, state, local and
foreign taxes of any kind (including, but not limited to, the Participant’s FICA
and SDI obligations) which the Company, in its sole discretion, deems necessary
to be withheld or remitted to comply with the Code and/or any other applicable
law, rule or regulation with respect to the RSUs, and if the withholding
requirement cannot be satisfied, the Company may otherwise refuse to issue or
transfer any shares of Common Stock otherwise required to be issued pursuant to
this Agreement. Without limiting the foregoing, the Company shall withhold
shares of Common Stock otherwise deliverable to the Participant hereunder in
order to pay the Participant’s income and employment taxes due upon vesting of
the RSUs, but only to the extent permitted by applicable accounting rules so as
not to affect accounting treatment.

 

9. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates, if
any, representing shares of Common Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates, if any, representing shares of Common Stock
acquired pursuant to this Agreement in the possession of the Participant in
order to carry out the provisions of this Section 9.

 

10. Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:

 

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.

 



 4 

 

 

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).

 

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

 

11. Entire Agreement; Amendment. This Agreement (including the Restrictive
Covenant Agreement), together with the Plan, contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
contained herein, and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way, provided, that any
other confidentiality, non-competition, non-solicitation, inventions, or work
product obligations of the parties or their respective Affiliates shall not be
so superseded or preempted, and provided further that the provisions of this
Agreement are in addition to and not lieu of any such other provisions. No
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or Employee unless such modification, amendment or
waiver is approved in writing by the Company and Employee; provided that the
Company may modify, amend or waive any provision of this Agreement without the
consent of Employee unless such amendment, modification or waiver would
adversely affect the rights of Employee hereunder.

 

12. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

 

13. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

 

14. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

 



 5 

 

 

15. Compliance with Laws. The grant of RSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
RSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements. As a condition to the settlement
of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.

 

16. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.

 

17. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

19. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

 

20. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

21. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

 



 6 

 

 

22. Restrictive Covenants. In further consideration of the Award granted to
Participant hereunder, Participant acknowledges and agrees to be bound by the
terms of certain restrictive covenants as set forth in Exhibit A attached hereto
(the "Restrictive Covenant Agreement").

 

 

 

[Remainder of Page Intentionally Left Blank] 

 

 7 

 



 

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  CISION LTD.               By:           Name:           Title:                
      PARTICIPANT                         Name:   

 



 8 

 